Title: Nicholas P. Trist to James Madison, 8 July 1830
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington
                                
                                July 8. 1830.
                            
                         
                        In the scrawl I sent you just before my departure for Philadelphia, I adverted to another subject, on which I
                            proposed to write soon. Circumstances have encouraged my procrastinating disposition, until it has brought me to the last
                            moment. The subject in question is the creation of a Professorship for (for this is truly the
                            only light in which the subject can be viewed by an impartial spectator) Dr. Johnson. It would not be the creation of a
                            professorship; and then, the appointment of Dr J. but the creation of a place for Dr J. This
                            would be the realization of the worst forebodings of Mr Jefferson, on this subject; and this, I am informed, will take
                            place, unless opposed by you. However necessary such a professorship might be, the appointment of such an individual to
                            it, would be a great calamity– it would attach lasting discredit to the University. He has not
                            the intellect ever to make a respectable professor; and to this fact, I am satisfied that every man competent to judge
                            will testify. His only quality is that of a good cleaner & arranger of bones– and upon this quality, &
                            this solely, is founded the idea of some, that he is a fit person to fill a chair. But were he calculated to shed ever so
                            strong a lustre on the institution, the creation of such an office is uncalled for. If you will recur to the circumstances
                            of the creation of the office of demonstrator, this will, I think, be made very apparent. This office was deemed quite
                            adequate to the necessities of the School; and upon this understanding, it was created, without reference to the individual who was to fill it. Hundreds of young men, perfectly competent to the office, may be
                            had for the emoluments now attached to it. The idea of a professorship, if traced to its Source, will be found to
                            originate altogether in the disposition to encrease the emoluments & gratify the pride of Dr J. It has really no
                                other foundation. I am satisfied that if you will give yourself the trouble to revolve the
                            subject, Many objections will present themselves, which, without reference to Dr J’s qualifications, will probably if suggested by you, make the Board sensible of the impropriety of this step. But
                            supposing the expediency of creating a professorship in lieu of the Demonstratorship, to be apparent: then the proper course would seem to be to create it,
                            without reference to the individual who now fills the latter situation; and then make the best Choice (from among those
                            who may be had) to fill the professorship. This is so obvious, that none could object to it; and yet if this course were
                            proposed, the friends of Dr J. would be made sensible how greatly the disposition to serve him, is now biassing their
                            judgements.
                        The operation on our little girl’s throat was happily performed. In great haste, and with affte Salutations
                            to Mrs Madison, Yrs, with affte reverence
                        
                        
                            
                                N. P. T.
                            
                        
                    